Per Curiam.  The appellant, Daniel Eugene Remeta, moves to be appointed co-counsel in his appeal and to be allowed to argue orally in person. Those motions are denied. We deny as well his motion to supplement the brief to be filed by his attorney. However, we note that if, after his attorney’s brief is filed, Remeta files a motion demonstrating that his attorney’s brief is inadequate he may be permitted to file a supplemental brief, pro se. See Wade v. State, 288 Ark. 94, 702 S.W.2d 28 (1986). We also deny, without prejudice, Remeta’s request to be allowed additional pages in the argument portion of his brief. See Pemberton v. State, 291 Ark. 198, 723 S.W.2d 372 (1987). The brief to be filed by Remeta’s attorney is due in sixty days. Purtle, J., would grant.